DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to communication(s): original application filed on 01/22/2020, said application claims a priority filing date of 09/10/2019.  Claims 1-7 are pending. Claims 1 and 6-7 are independent.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: INFORMATION PROCESSING APPARATUS AND NON-TRANSITORY COMPUTER READABLE MEDIUM FOR CONTROLLING DISPLAY POSITION of A WINDOW.

Claim Objections
Claims 1 and 3-7 are objected to because of the following informalities:  
in Claim 1, line 6; Claim 6, line 7; and Claim 7, line 6, "… a plurality of movement instructions of a display window …" appears to be "… a plurality of movement instructions of the display window …";
in Claim 1, lines 10-11; Claim 6, lines 11-12; and Claim 7, lines 10-11, "… the movement history satisfies the first condition" appears to be "… the movement history information satisfies the first condition";
in Claim 3, lines 3-4, "… a position with the smallest amount of edges of a screen which are displayed on the display …" appears to be "… a position with smallest amount of edges which are displayed on the display …";
in Claim 4, lines 10-11, "… where the index value is the smallest" appears to be "… where the index value is smallest";
in Claim 5, lines 10-15, "… displays a divided window including the first button at a position moved in the first movement direction from the basic display position based on the movement history information, and displays a divided window including the second button at a position moved in the second movement direction from the basic display position based on the movement history information" appears to be "… displays a first divided window including the first button at a first position moved in the first movement direction from the basic display position based on the movement history information, and displays a second divided window including the second button at a second position moved in the second movement direction from the basic display position based on the movement history information".  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses the word “means” coupled with functional language without reciting sufficient structure to perform the recited function.  Such claim limitation(s) is/are: "means for receiving ..." and "means for ... automatically displaying ..." in Claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure "Processor 24" and "Display controller 26" described in the specification Page 7, 4th paragraph and Page 9, 2nd paragraph with FIG. 1 as performing the claimed function, and equivalents thereof.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "wherein the movement history information comprises information indicating a movement direction and a movement amount of the display window from the basic display position, and the changed display position is a position moved in a movement direction based on the movement direction included in the movement history information, by a movement amount based on the movement amount included in the movement history information, from the basic display position determined by the display instruction" in lines 2-8, which rendering the claim indefinite because it is unclear whether the first and second instances of "movement direction" and "movement amount" are the same or different; and also if they are different, which instance of "movement direction" and "movement amount" are referred in the third instance of "movement direction" and "movement amount".  Clarification is required.
Claims 3-4 are rejected for fully incorporating the deficiency of their respective base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Everette et al. (US 11,099,731 B1, filed on 08/02/2016), hereinafter Everette in view of IKEDA et al. (US 2017/0031530 A1, published on 02/02/2017), hereinafter IKEDA.

Independent Claims 1 and 6-7
Everette discloses an information processing apparatus (Everette, 1000 in FIG. 10; Col. 8, lines 11-34: content management system 1000 include a content management application 1002 executed on a user device, which can update GUI based on the input data and corresponding actions performed; 1300 in FIG. 13; 1400 in FIG. 14; Col. 11, line 66 – Col. 12, line 25: electronic user device 1300/computing device 1400 capable of receiving, determining, and/or processing input) comprising: a processor (Everette, 1402 in FIG. 14; Col. 12, lines 26-28 and 34-38: processor 1402 which is also a display controller to control the content to be displayed on display 1406) configured to
receive a display instruction to display a display window from an operator  (Everette, Col. 8, lines 5-8: when the user opens an app that includes gesture sensitive element 902, the element can be positioned based on the user's preference data) (Everette, Col. 2, lines 13-16: the gesture sensitive element can be used to display or hide different amounts of GUI control elements, reducing complexity until it is requested and increasing screen area available for content; FIGS. 3A-B and 4A-B; Col. 4, line 44 – Col. 5, line 16: the user can cause control area 310 or control panel 410 to be displayed/hidden with an open/close gesture which may include a tap and drag up/down, or other open/close gesture); 
automatically display the display window on a display at a basic display position (Everette, FIG. 8A; Col. 6, lines 56-62: various user devices 802 can display a GUI including a gesture sensitive element 804; by default, the gesture sensitive element 804 may be placed such that its center point 806 is substantially centered along the bottom portion of the screen) determined according to a predetermined rule (Everette, FIG. 9; Col. 6, line 63 – Col. 7, line 3; Col. 7, line 46 – Col. 8, line 10: depending on the size/orientation of screen 808, the size of the user's hands, different applications used, and different types of content displayed, the gesture sensitive element 902 can be positioned based on the user's preference data set any predefined locations 906 or continuous locations 908), in response to determining that  touch history information of a plurality of  touch instructions of a display window by the operator does not satisfy a first condition (Everette, FIGS. 8 and 12: Col. 6, line 54 – Col. 7, line 45; Col. 11, lines 1-43: monitoring screen locations of contacts (i.e., the selection made as part of a gesture based input, e.g., as the start point or end point of the gesture based input) made by a user over time; calculate/determine an average contact point/selection location corresponding to the user's contact/selection history; if the average contact point/selection location is not greater than threshold, locations of contacts/selection locations can continue to be monitored and the gesture sensitive element is not offset/shifted/adjusted from its default displayed location); and 
automatically display the display window on the display at a changed position that is offset from the basic display position, in response to determining that the  touch history satisfies the first condition (Everette, FIGS. 8 and 12: Col. 6, line 54 – Col. 7, line 45; Col. 11, lines 1-43: monitoring screen locations of contacts (i.e., the selection made as part of a gesture based input, e.g., as the start point or end point of the gesture based input) made by a user over time; calculate/determine an average contact point/selection location corresponding to the user's contact/selection history; if the average contact point/selection location is greater than threshold, the gesture sensitive element is offset/shifted/adjusted toward the average contact point/selection location based on distance between the average contact point/selection location and its default displayed location).
Everette further discloses a non-transitory computer readable medium storing a program that causes a computer to execute information processing described above (Everette, FIG. 14; Col. 12, lines 26-34: the device includes a processor 1402 for executing instructions that can be stored in a memory device or element 1404, e.g., data storage, or non-transitory computer-readable storage media).
	Everette fails to explicitly disclose wherein utilizing the movement history information of a plurality of movement instructions to display the display window at a changed position (instead of utilizing the touch history information of a plurality of touch instructions).
	IKEDA teaches a display control device, a display control method, and a program (IKEDA, ¶[0001]), wherein utilizing the movement history information of a plurality of movement instructions to display the display window at a changed position (IKEDA, S1014-S1015 in FIG. 15; ¶¶ [0396]-[0397] and [0399]: determines whether the menu movement destination can be decided using a manipulation history of the user in S1014; when it is determined in the foregoing step S1014 that the menu movement destination can be decided using the manipulation history of the user (Yes in step S1014), the information processing system 100 subsequently sets the menu movement destination to an position which is frequently manipulated by the user; the menu movement destination can be decided/determined using the manipulation history of the user).
Everette and IKEDA are analogous art because they are from the same field of endeavor, a display control device, a display control method, and a program.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of IKEDA to Everette.  Motivation for doing so would display information .

Claim 2
Everette in view of IKEDA discloses all the elements as stated in Claim 1 and further discloses wherein the movement history information comprises information indicating a movement direction and a movement amount of the display window from the basic display position, and  the changed display position is a position moved in a movement direction based on the movement direction included in the movement history information, by a movement amount based on the movement amount included in the movement history information, from the basic display position determined by the display instruction (IKEDA, S1014 in FIG. 15; ¶¶ [0396]-[0397]: store the manipulation history of the user by maintaining information regarding user manipulations acquired by the input unit; the menu movement destination can be decided/determined/calculated using the manipulation history of the user; set the menu movement destination to a position which is frequently manipulated by the user; ¶ [0382]: determines whether the menu movement destination is located at a proper position according to a manipulation direction of the user; FIGS. 125 and 193-195; ¶¶ [0695], [0922]-[0928], and [0487]: information, regarding to a moving manipulation of the user moving the content or the window with one hand or two hands, includes moving direction (as indicated by arrow in FIGS. 125 and 193-194) and distance moved/dragged by the user's finger; it is also well known in the art that manipulation history data includes either manipulation direction with manipulation distance or manipulation start position with manipulation end position; i.e., manipulation history of the user regarding to moving manipulation (e.g., drag operation) of the window/menu includes a manipulation/drag direction of the user' finger and a distance dragged by the user's finger; they are then used to decide/determine/calculate the menu/window movement destination which is frequently manipulated by the user in order for changing menu/window display position from the original display position).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of IKEDA to Everette.  Motivation for doing so would display information .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Everette in view of IKEDA as applied to Claim 2 above, and further in view of Imanishi (US 2004/0064498 A1, published on 04/01/2004), hereinafter Imanishi.

Claim 3
Everette in view of IKEDA discloses all the elements as stated in Claim 2 and further discloses wherein the processor displays the display window at a position with none  (IKEDA, ¶ [1116]: when the activation window is displayed so that the existing window is not covered and hidden, the activation window is prevented from interfering with a manipulation on the existing window; FIG. 273; ¶ [1140]: in the right drawing of FIG. 273, the display region of the activation window 4221 is decided so that the display region of the activation window 4221 overlaps the existing window 4223 and the display region of the existing window 4223 is changed so that the display region of the existing window 4223 does not overlap the display region of the activation window 4221; ¶ [0399]: sets the menu movement destination to the position closest to the original menu position; i.e., a window/menu is moved to a position that is closest to the original position and not overlapped with edges of other windows) (IKEDA, FIG. 274; ¶ [1141]: the display region of the activation window 4221 is decided so that the size of the display region of the activation window 4221 is reduced and the display region of the activation window 4221 does not overlap the existing window 4223).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of IKEDA to Everette.  Motivation for doing so would display information .
Everette in view of IKEDA fails to explicitly disclose wherein display the display window at a position with the smallest amount of edges/area of a screen which are displayed on the display before the display window is displayed and which are hidden when the display window is displayed; i.e., display the display window at a position with the smallest amount of overlapped edges/area with other display objects.
Imanishi teaches a system and a method relating to a display position control (Imanishi, ¶¶ [0031]-[0032]), wherein the processor displays the display window at a position with the smallest amount of edges/area of a screen which are displayed on the display before the display window is displayed and which are hidden when the display window is displayed; i.e., displays the display window at a position with the smallest amount of overlapped edges/area with other display objects (Imanishi, FIG. 13; ¶¶ [0032] and [0186]-[0192]: display image at the respective display position candidates, and selects one display position candidate at which the display image occupies the smallest overlap area together with any already-displayed display image).
Everette in view of IKEDA, and Imanishi are analogous art because they are from the same field of endeavor, a system and a method relating to a display position control.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Imanishi to Everette in view of IKEDA.  Motivation for doing so would allow to find a display position without reducing the display size of a window when a display position without overlapping is not available; and therefore visibility of the display window is enhanced.

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Claim 4
Everette in view of IKEDA and Imanishi  discloses all the elements as stated in Claim 3 and further discloses that set the menu movement destination to any position which is not suitable for the above-described processes that is closest to the initial position and inside the window displayed on the screen (IKEDA , S1018 in FIG. 16; ¶ [0402]).
Driskell (US 2003/0112278A1, published on 06/19/2003), hereinafter Driskell discloses a technique for the display of single and multi-generation pop-up controls at a location that best meets the user's criterion of an optimal display location (Driskell, ABSTRACT), wherein the method of display comprises positioning the maximum display in a best manner such that: (1) the maximum display minimally overlays a work area of a display zone of an active display, (2) the maximum display does not extend outside the display zone, and (3) subject to the first two criteria, the maximum display is minimally distant from a user specified optimum display location (Driskell, ¶ [0058]).
Horijke (US 2019/0245992 A1, filed on 02/05/2019), hereinafter Horijke discloses that when the context menu 1102 does not fit into the displayable region 1101, the default display position is switched to a position selected from a plurality of candidates, and more specially a position at which the context menu 1102 fits into the displayable region 1101 and the degree to which a characteristic part of a held-down operating button and a context menu region overlap each other is the lowest (Horijke, FIGS. 11A-B and 13A-B; ¶¶ [0068]-[0076]).
Dale et al. (US 2013/0129231 A1, published on 05/23/2013), hereinafter Dale discloses that the display position for each of the unlabeled image elements may be determined such that there is a minimum amount of overlap between the displays of the unlabeled image elements, and adjust the display positions of the unlabeled image elements such that any overlap between unlabeled image elements is below the maximum specified amount of overlap (Dale, FIG. 3; ¶¶ [0082]-[0086]).
O'Neill et al. (US 2017/0177198 A1, published on 06/22/2017), hereinafter O'Neill discloses that clicking in a region immediately surrounding or including the displayed data element 402, the attribute’s information 406 can be displayed in a position that is relative to a position of the displayed data element 402, so as to minimize obscuring other information that is displayed (O'Neill, ¶ [0069]).
HOSOKAWA (US 2018/0275814 A1, published on 09/27/2018), hereinafter HOSOKAWA discloses an information display device displays a sub-screen in a main screen (HOSOKAWA, ABSTRACT), wherein a touch history 14 of an input pen is utilized to reduce a sub-screen PIP and further move the sub-screen PIP on the basis of a relationship between the display position of the sub-screen PIP, a near-field region, and the touched position and touch movement direction of the touch panel TP; and moving the second display screen (sub-screen) on the basis of the relationship between the display position of the second display screen and the touch history (HOSOKAWA, FIGS. 5A-D and 6A-D; ¶¶ [0093]-[0100]).
Jones et al. (US 2012/0029661 A1, published on 02/02/2012), hereinafter Jones discloses that (1) the context controller 830 may also interact with a statistical database 832 to determine what operations are typically performed in a single session, which items users typically consider together, etc.; (2) adjust screen positioning, sizing, and selectively activate or deactivate screens in run-time based on the evolving context of user activity; and (3) the user interface controller 800 determine how likely a user is to invoke a specific function, so that the more "popular" options may be displayed in the command pane 300, and the less popular options may be relegated to hidden menus or, more generally, menus that are more difficult to reach (Jones, FIG. 28; ¶¶ [0147]-[0148]).  Jones further discloses automatic morphing of screens to better anticipate future user actions and continuously adjust to the user in view of a certain number of his or her prior actions (Jones, FIGS. 32A-C; ¶¶ [0157]-[0159]).
Borzello et al. (US 2014/0201672 A1, published on 07/17/2014), hereinafter Borzello discloses one or more dynamic predicted commands can be surfaced on the identifiable region to provide easily accessible, user specific, context related commands (Borzello, ABSTRACT), wherein the predictive commands can be based not only on what the user has previously used, but also commands that the user might want to use in a particular context (Borzello, ¶ [0018]), wherein the identifiable/predictive region can be display be displayed at any suitable location, and the predicted commands can be surfaced on a region of the canvas separate from a set context menu or toolbar; e.g., the predictive region can be located near a quick access toolbar, near a ribbon menu, near a task pane, at an edge region of a canvas, or at a stand-alone region such as shown in FIGS. 5A-5D (Borzello, FIGS. 3A-C, 4, and 5A-D; ¶¶ [0042] and [0050]-[0051]).  Borzello further discloses the mini toolbar (and/or context menu and/or region menu) having the extension providing the identifiable region for predicted commands can be shown in proximity to the last (or current) location of user interaction on the canvas (Borzello, ¶ [0044]).
However, closest arts of records, as discussed above, singly or in combination do not teach or suggest at least following features "wherein the processor calculates an index value that increases as the amount of edges hidden when the display window is displayed increases, and increases as a distance from the changed display position increases, for each of the changed display position and the one neighboring position or the plurality of neighboring positions of the changed display position, and displays the display window at a position where the index value is the smallest" when combining with all other limitations of the claim as a whole.
 
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

Claim 5
Everette in view of IKEDA discloses all the elements as stated in Claim 1 and further discloses when the gesture sensitive element 304 is tapped or dragged a first distance, an additional control area 310 including additional controls 312 can be displayed, wherein controls 312 can be specific to the type of media being viewed; e.g., in a music app, the controls 312 can include track forward and reverse, repeat, randomize, or other playback related controls (Everette, FIG. 3B; Col. 4, lines 44-57).
Borzello discloses one or more dynamic predicted commands can be surfaced on the identifiable region to provide easily accessible, user specific, context related commands (Borzello, ABSTRACT), wherein the predictive commands can be based not only on what the user has previously used, but also commands that the user might want to use in a particular context (Borzello, ¶ [0018]), wherein the identifiable/predictive region can be display be displayed at any suitable location, and the predicted commands can be surfaced on a region of the canvas separate from a set context menu or toolbar; e.g., the predictive region can be located near a quick access toolbar, near a ribbon menu, near a task pane, at an edge region of a canvas, or at a stand-alone region such as shown in FIGS. 5A-5D (Borzello, FIGS. 3A-C, 4, and 5A-D; ¶¶ [0042] and [0050]-[0051]).  Borzello further discloses the mini toolbar (and/or context menu and/or region menu) having the extension providing the identifiable region for predicted commands can be shown in proximity to the last (or current) location of user interaction on the canvas (Borzello, ¶ [0044]).
Jones discloses that (1) the context controller 830 may also interact with a statistical database 832 to determine what operations are typically performed in a single session, which items users typically consider together, etc.; (2) adjust screen positioning, sizing, and selectively activate or deactivate screens in run-time based on the evolving context of user activity; and (3) the user interface controller 800 determine how likely a user is to invoke a specific function, so that the more "popular" options may be displayed in the command pane 300, and the less popular options may be relegated to hidden menus or, more generally, menus that are more difficult to reach (Jones, FIG. 28; ¶¶ [0147]-[0148]).  Jones further discloses automatic morphing of screens to better anticipate future user actions and continuously adjust to the user in view of a certain number of his or her prior actions (Jones, FIGS. 32A-C; ¶¶ [0157]-[0159]).
Horijke discloses that when the context menu 1102 does not fit into the displayable region 1101, the default display position is switched to a position selected from a plurality of candidates, and more specially a position at which the context menu 1102 fits into the displayable region 1101 and the degree to which a characteristic part of a held-down operating button and a context menu region overlap each other is the lowest (Horijke, FIGS. 11A-B and 13A-B; ¶¶ [0068]-[0076]).
Driskell discloses a technique for the display of single and multi-generation pop-up controls at a location that best meets the user's criterion of an optimal display location (Driskell, ABSTRACT), wherein the method of display comprises positioning the maximum display in a best manner such that: (1) the maximum display minimally overlays a work area of a display zone of an active display, (2) the maximum display does not extend outside the display zone, and (3) subject to the first two criteria, the maximum display is minimally distant from a user Specified optimum display location (Driskell, ¶ [0058]).
Dale discloses that the display position for each of the unlabeled image elements may be determined such that there is a minimum amount of overlap between the displays of the unlabeled image elements, and adjust the display positions of the unlabeled image elements such that any overlap between unlabeled image elements is below the maximum specified amount of overlap (Dale, FIG. 3; ¶¶ [0082]-[0086]).
O'Neill discloses that clicking in a region immediately surrounding or including the displayed data element 402, the attribute’s information 406 can be displayed in a position that is relative to a position of the displayed data element 402, so as to minimize obscuring other information that is displayed (O'Neill, ¶ [0069]).
Imanishi teaches a system and a method relating to a display position control (Imanishi, ¶¶ [0031]-[0032]), wherein display image at the respective display position candidates, and selects one display position candidate at which the display image occupies the smallest overlap area together with any already-displayed display image (Imanishi, FIG. 13; ¶¶ [0032] and [0186]-[0192]).
HOSOKAWA discloses an information display device displays a sub-screen in a main screen (HOSOKAWA, ABSTRACT), wherein a touch history 14 of an input pen is utilized to reduce a sub-screen PIP and further move the sub-screen PIP on the basis of a relationship between the display position of the sub-screen PIP, a near-field region, and the touched position and touch movement direction of the touch panel TP; and moving the second display screen (sub-screen) on the basis of the relationship between the display position of the second display screen and the touch history (HOSOKAWA, FIGS. 5A-D and 6A-D; ¶¶ [0093]-[0100]).
However, closest arts of records, as discussed above, singly or in combination do not teach or suggest at least following features "wherein the display window comprises a plurality of types of buttons, the movement history information includes information indicating a movement direction of the display window from the basic display position and a button operated after a movement, and when (i) the operator tends to operate a first button after moving the display window in a first movement direction and (ii) the operator tends to operate a second button after moving the display window in a second movement direction, the processor displays a divided window including the first button at a position moved in the first movement direction from the basic display position based on the movement history information, and displays a divided window including the second button at a position moved in the second movement direction from the basic display position based on the movement history information" when combining with all other limitations of the claim as a whole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HWEI-MIN LU/Examiner, Art Unit 2175